Exhibit 10.3

EXECUTION

 

EMPLOYMENT AGREEMENT

BY AND BETWEEN

AMEDISYS, INC.

AND

DALE E. REDMAN

DATED AS OF DECEMBER 19, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          Page

Section 1.

  

Recitals

   1

Section 2.

  

Definitions

   1

Section 3.

  

Term of Employment

   4

Section 4.

  

Title, Position, Duties and Responsibilities

   4

Section 5.

  

Base Salary; Target Bonus

   5

Section 6.

  

Employee Incentive Compensation and Benefit Programs

   5

Section 7.

  

Reimbursement of Business and Other Expenses

   5

Section 8.

  

Termination of Employment

   5

Section 9.

  

Forfeiture Provisions

   13

Section 10.

  

Confidentiality; Cooperation with Regard to Litigation; Non-Disparagement;
Return of Company Materials

   14

Section 11.

  

Non-Competition/Prior Employment Covenants

   15

Section 12.

  

Non-Solicitation of Employees and Customers

   17

Section 13.

  

Remedies

   17

Section 14.

  

Resolution of Disputes

   17

Section 15.

  

Indemnification

   19

Section 16.

  

Excise Taxes

   19

Section 17.

  

Effect of Agreement on Other Benefits

   21

Section 18.

  

Assignability; Binding Nature

   21

Section 19.

  

Representation

   21

Section 20.

  

Entire Agreement

   21

Section 21.

  

Amendment or Waiver

   22

Section 22.

  

Severability

   22



--------------------------------------------------------------------------------

Section 23.

  

Survivorship

   22

Section 24.

  

Beneficiaries/References

   22

Section 25.

  

Governing Law/Jurisdiction

   22

Section 26.

  

Notices

   23

Section 27.

  

Captions

   23

Section 28.

  

Counterparts

   23

Section 29.

  

Section 409A Compliance

   23

 

ii



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
19th day of December, 2007 (the “Effective Date”), by and between Amedisys,
Inc., a Delaware corporation having its headquarters at 5959 South Sherwood
Forest Boulevard, Baton Rouge, Louisiana, 70816 (“Amedisys” or the “Company”),
and Dale E. Redman, having an address at 407 LSU Avenue, Baton Rouge, LA 70808
(the “Executive”).

RECITALS

WHEREAS, the Executive and the Company have entered into an employment
agreement, dated February 21, 2007 (the “Prior Agreement”);

WHEREAS, the Company desires to continue to employ Executive as its Chief
Financial Officer and Executive desires to accept such continued employment,
pursuant to terms and conditions of this Agreement, which is intended to replace
the Prior Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive (individually a “Party” and
together the “Parties”) agree to be bound in accordance with the terms of this
Agreement.

Section 1.        Recitals.  The above Recitals are incorporated herein by this
reference.

Section 2.        Definitions.

(a)        The terms below are used in this Agreement, including the preamble
and recitals, as so defined. As used herein, the following terms shall have the
following meanings:

“After-Tax Proceeds” shall have the meaning set forth in Section 16.

“After-Tax Proceeds with Cut-Back” shall have the meaning set forth in
Section 16.

“Agreement” shall have the meaning set forth in the preamble above.

“Award” shall have the meaning set forth in Section 9(a).

“Award Gain” shall have the meaning set forth in Section 9(a).

“Base Amount” shall have the meaning set forth in Section 16.

“Base Salary” shall have the meaning set forth in Section 5(a).

“Beneficial Owner” shall have the meaning set forth in Section 8(c).

 

1



--------------------------------------------------------------------------------

“Board” shall have the meaning set forth in Section 5(a).

“Cause” shall have the meaning set forth in Section 8(b).

“Change in Control” shall have the meaning set forth in Section 8(c).

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1984.

“COBRA Period” shall have the meaning set forth in Section 8(c).

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

“Committee” shall have the meaning set forth in Section 5(a).

“Company” shall have the meaning set forth in the preamble above.

“Confidential Information” shall have the meaning set forth in Section 10(c).

“Contingent Payments” shall have the meaning set forth in Section 16.

“Continued Participation Period” shall have the meaning set forth in
Section 8(c).

“Disability” shall have the meaning set forth in Section 8(a).

“Effective Date” shall have the meaning set forth in the preamble above.

“Exchange Act” shall have the meaning set forth in Section 8(c).

“Excise Tax” shall have the meaning set forth in Section 16.

“Executive” shall have the meaning set forth in the preamble above.

“Fair Market Value” shall have the meaning set forth in Section 6.

“Final Determination” shall have the meaning set forth in Section 16.

“Forfeiture Event” shall have the meaning set forth in Section 9.

“409A Payment Date” shall have the meaning set forth in Section 8(j).

“Good Reason” shall have the meaning set forth in Section 8(c).

“Gross-Up Amount” shall have the meaning set forth in Section 16.

 

2



--------------------------------------------------------------------------------

“Independent Advisors” shall have the meaning set forth in Section 16.

“Party” shall have the meaning set forth in the Recitals above.

“Parties” shall have the meaning set forth in the Recitals above.

“Person” shall have the meaning set forth in Section 8(c).

“Prior Agreement” shall have the meaning set forth in the Recitals above.

“Proceeding” shall have the meaning set forth in Section 15(a).

“Restricted Area” shall have the meaning set forth in Section 11(a).

“Restriction Period” shall have the meaning set forth in Section 11(b).

“Retirement” shall have the meaning set forth in Section 8(f).

“Severance Period” shall have the meaning set forth in Section 8(c).

“Significant Subsidiary” shall have the meaning set forth in Section 8(c).

“Subsidiary” shall have the meaning set forth in Section 10(d).

“Taxes” shall have the meaning set forth in Section 16.

“Target Bonus” shall have the meaning set forth in Section 5(b).

“Term of Employment” shall have the meaning set forth in Section 3(a).

“Willful” shall have the meaning set forth in Section 8(b).

(b)        References to “Sections”, “Subsections”, and “Attachments” shall be
to Sections, Subsections and Attachments, respectively, of this Agreement unless
otherwise specifically provided. Any of the terms defined in Section 2(a) may,
unless the context otherwise requires, be used in the singular or the plural
depending on the reference. In this Agreement, “hereof”, “herein”, “hereto”,
“hereunder” and the like mean and refer to this Agreement as a whole and not
merely to the specific section, paragraph or clause in which the respective word
appears; words importing gender include the other gender; references to
“writing” include printing, typing lithography and other means of reproducing
words in a tangible or visible form; the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to agreements and other contractual instruments shall be deemed to
include subsequent amendments, assignments, and other modifications thereto, but
only to the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement; references to Parties include their
respective permitted successors and assigns; and all

 

3



--------------------------------------------------------------------------------

references to statutes and regulations shall include any amendments of same and
any successor statutes and regulations.

Section 3.        Term of Employment.

(a)        The term of Executive’s employment under this Agreement shall
commence on the Effective Date and expire on the third (3rd) anniversary thereof
(the “Term of Employment”), unless terminated prior thereto in accordance
herewith. This Agreement shall not be automatically renewable; however after the
expiration of the Term of Employment, Executive’s employment shall continue on
an “at will” basis. If following the expiration of the Term of Employment, there
is a termination with Good Reason (as defined below) or a termination without
Cause (as defined below), in either case, Executive shall be entitled to and his
sole remedies under this Agreement shall be as set forth in Section 8(c).

(b)        Notwithstanding anything in this Agreement to the contrary, at least
one year prior to the expiration of the Term of Employment, upon the written
request of the Company or Executive, the Parties shall meet to discuss this
Agreement and may agree in writing to modify any of the terms of this Agreement.

Section 4.        Title, Position, Duties and Responsibilities.

(a)        Generally.      Executive shall serve as Chief Financial Officer of
the Company. Executive shall have and perform such duties, responsibilities, and
authorities as are customary for the Chief Financial Officer of corporations of
similar size and businesses as the Company as they may exist from time to time
and as are consistent with such positions and status. Executive shall devote all
of his business time and attention (except for periods of vacation or absence
due to illness and other activities permitted pursuant to Section 4(b)), and his
best efforts, abilities, experience, and talent to the position of Chief
Financial Officer of the Company’s businesses.

(b)        Other Activities.  Anything herein to the contrary notwithstanding,
nothing in this Agreement shall preclude Executive from (i) serving on the
boards of directors of a reasonable number of other corporations after prior
consultation with and approval of the Board or the boards of a reasonable number
of trade associations and/or charitable organizations, (ii) engaging in
charitable activities and community affairs, and (iii) managing his personal
investments and affairs, provided that such activities do not materially
interfere with the proper performance of his duties and responsibilities under
this Agreement.

(c)        Place of Employment.  Executive’s principal place of employment shall
be the corporate offices of the Company.

(d)        Rank of Executive Within Company.    As Chief Financial Officer of
the Company, Executive shall report directly to the President and Chief
Operating Officer of the Company or as the Board may otherwise direct.

 

4



--------------------------------------------------------------------------------

Section 5.        Base Salary; Target Bonus.

(a)        Executive shall be paid an annualized salary, payable in accordance
with the regular payroll practices of the Company, of not less than $300,000
(“Base Salary”). The Base Salary shall be reviewed for increase (but not
decrease) by the Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) no less than annually.

(b)        Executive shall be eligible to participate in an annual incentive
plan with a target award opportunity approved from year to year by the Board.
The amount of target annual incentive approved by the Board for any given year
is herein referred to as the “Target Bonus”.

Section 6.        Employee Incentive Compensation and Benefit Programs.  During
the Term of Employment, Executive shall be entitled to participate, in addition
to the annual incentive plan referenced in Section 5(b), in such other incentive
compensation, pension and welfare benefit plans and programs of the Company as
are made available to the Company’s senior level executives or to its employees
generally, as such plans or programs may be in effect from time to time,
including, without limitation, deferral, health, medical, dental, long-term
disability, travel accident and life insurance plans, subject to eligibility.
The Company expressly retains the right to modify or terminate any such
incentive compensation, pension and welfare benefit plans and programs in its
sole discretion. In no case shall Executive be awarded any options or stock
appreciation rights with an exercise price less than 100% of Fair Market Value.
For purposes of this Agreement, Fair Market Value shall be equal to the price of
the Company’s stock on the date of grant of such award as determined pursuant to
the related award.

Section 7.        Reimbursement of Business and Other Expenses.  Executive is
authorized to incur reasonable expenses in carrying out his duties and
responsibilities under this Agreement, and the Company shall promptly reimburse
him for all such business expenses incurred in connection therewith, subject to
documentation in accordance with the Company’s policy.

Section 8.        Termination of Employment.

(a)        Termination Due to Death or Disability.    In the event Executive’s
employment with the Company is terminated due to his death or Disability (as
defined below), the Executive, his estate or his beneficiaries, as the case may
be, shall be entitled to, and his or their sole remedies under this Agreement
shall be:

 

 

(i)

Base Salary through the date of death or Disability, which shall be paid in a
single lump sum not later than 15 days following Executive’s death or
Disability;

 

 

(ii)

the balance of any incentive awards earned as of December 31 of the prior year
(but not yet paid), which shall be paid in a single lump sum not later than 15
days following Executive’s death or Disability;

 

 

(iii)

the immediate vesting of all unvested equity awards held by Executive in
existence as of the date of this Agreement; and

 

5



--------------------------------------------------------------------------------

 

(iv)

all other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of this Agreement, the term “Disability” means the Executive’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

(b)        Termination by the Company for Cause.

 

 

(i)

“Cause” shall mean:

 

 

(A)

Executive’s willful and material breach of Sections 10, 11 or 12 of this
Agreement;

 

 

(B)

Executive is convicted of, or enters a plea of nolo contendere to, a felony;

 

 

(C)

Executive engages in conduct that constitutes willful gross neglect or willful
gross misconduct in carrying out his duties under this Agreement, willful
violation of the Company’s code of conduct, or fails to follow reasonable and
lawful directives of the Board which are consistent with this Agreement
resulting, in either case, in material harm to the financial condition or
reputation of the Company; or

 

 

(D)

Executive engages in an act or series of acts constituting misconduct resulting
in a misstatement of the Company’s financial statements due to material
non-compliance with any financial reporting requirement within the meaning of
Section 304 of The Sarbanes Oxley Act of 2002.

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith, and shall not include any act or failure to act resulting from any
incapacity of Executive.

 

 

(ii)

A termination for Cause shall not take effect until a determination by the Board
that, in its judgment, grounds for termination of the Executive for Cause exist.

 

 

(iii)

In the event the Company terminates Executive’s employment for Cause, he shall
be entitled to and his sole remedies under this Agreement shall be:

 

 

(A)

Base Salary through the date of the termination of his employment for Cause,
which shall be paid in a single lump

 

6



--------------------------------------------------------------------------------

 

sum not later than 15 days following Executive’s termination of employment;

 

 

(B)

any incentive awards earned as of December 31 of the prior year (but not yet
paid), which shall be paid in a single lump sum not later than 15 days following
Executive’s termination of employment; and

 

 

(C)

other or additional benefits then due or earned in accordance with applicable
plans or programs of the Company.

(c)        Termination Without Cause or Termination With Good Reason Prior to a
Change in Control.  In the event Executive’s employment with the Company is
terminated without Cause (meaning Executive’s employment is terminated by the
Company for any reason other than Cause (as defined in Section 8(b) or due to
death or Disability), which termination shall be effective as of the date
specified by the Company in a written notice to Executive, or in the event there
is a termination with Good Reason (as defined below), in either case prior to a
Change in Control (as defined below), Executive shall be entitled to and his
sole remedies under this Agreement shall be as follows:

 

 

(i)

Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

 

 

(ii)

an amount equal to 1.5 times the sum of (A) the Base Salary, at the annualized
rate in effect on the date of termination of Executive’s employment (or in the
event a reduction in Base Salary is a basis for a termination with Good Reason,
then the Base Salary in effect immediately prior to such reduction), and (B) the
greater of (x) the Target Bonus for the year of termination or (y) the actual
prior year bonus, which amount shall be payable monthly in accordance with the
Company’s payroll practices for a period of 18 months following such termination
(the “Severance Period”) unless otherwise required to be paid in accordance with
Section 8(j);

 

 

(iii)

the balance of any incentive awards earned as of December 31 of the prior year
(but not yet paid), which shall be paid in a single lump sum not later than 15
days following Executive’s termination of employment;

 

 

(iv)

continued participation in the medical plan at the same benefit level at which
he was participating on the date of the termination of his employment during the
applicable time period allowed for continuation of coverage under COBRA (the
“COBRA Period”) until the earlier of the expiration of the Severance Period or
the date on which Executive receives substantially comparable coverage and

 

7



--------------------------------------------------------------------------------

 

benefits under the medical plan of a subsequent employer (the “Continued
Participation Period”); provided, however, if the COBRA period terminates prior
to the expiration of the Continued Participation Period, during the remainder of
the Continued Participation Period Executive will not be entitled to continued
participation in the medical plan and the Company will pay directly to
Executive, on a monthly basis, an amount equal to the amount previously expended
monthly by the Company for his continued participation in the medical plan, and

 

 

(v)

other or additional benefits then due or earned in accordance with applicable
plans and programs of the Company.

A termination with “Good Reason” shall mean a termination of Executive’s
employment at his initiative as provided in this Section 8(c) following the
occurrence, without Executive’s written consent, of one or more of the following
events (except as a result of a prior termination):

 

 

(A)

a material reduction in the Executive’s Base Salary;

 

 

(B)

a relocation of the corporate offices of the Company outside a 50-mile radius of
Baton Rouge, Louisiana;

 

 

(C)

a material diminution of Executive’s authority, responsibilities or duties;

 

 

(D)

any action or inaction occurs which causes a material breach by the Company of
its obligations under this Agreement.

For purposes of this Agreement, Good Reason shall not be deemed to have occurred
unless Executive provides the Company with notice of one of the conditions
described above within 90 days of the existence of the condition, and the
Company is provided at least 30 days to cure the condition.

A “Change in Control” shall be deemed to have occurred if:

 

 

(i)

any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Company) becomes the Beneficial Owner (except that a Person shall be deemed to
be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants or

 

8



--------------------------------------------------------------------------------

 

options or otherwise, without regard to the sixty day period referred to in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company or any Significant Subsidiary (as defined below), representing 50% or
more of the combined voting power of the Company’s or such subsidiary’s then
outstanding securities;

 

 

(ii)

during any 12-month period, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (iii), or (iv) of this paragraph) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the twelve-month period or
whose election or nomination for election was previously so approved but
excluding for this purpose any such new director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or Person other than the Board, cease for any reason to constitute
at least a majority of the Board;

 

 

(iii)

the consummation of a merger or consolidation of the Company or any subsidiary
owning directly or indirectly all or substantially all of the consolidated
assets of the Company (a “Significant Subsidiary”) with any other entity, other
than a merger or consolidation which would result in the voting securities of
the Company or a Significant Subsidiary outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or

 

 

(iv)

the stockholders of the Company approve a plan or agreement for the sale or
disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom.

For purposes of this definition:

 

9



--------------------------------------------------------------------------------

 

(A)

The term “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act (including any successor to such Rule).

 

 

(B)

The term “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

 

 

(C)

The term “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including “group” as defined in Section 14(d) thereof.

(d)        Voluntary Termination.  In the event of a termination of employment
by Executive on his own initiative after delivery of 90 business days advance
written notice, other than a termination due to death, a termination with Good
Reason, or a Retirement pursuant to Section 8(f) below, Executive shall have the
same entitlements as provided in Section 8(b)(iii) above for a termination for
Cause. Notwithstanding any implication to the contrary, Executive shall not have
the right to terminate his employment with the Company during the Term of
Employment except in the event of a termination with Good Reason, or Retirement,
and any voluntary termination of employment during the Term of Employment in
violation of this Agreement shall be considered a material breach.

(e)        Termination Without Cause and Termination With Good Reason Following
a Change in Control.  In the event Executive’s employment with the Company is
terminated by the Company without Cause (which termination shall be effective as
of the date specified by the Company in a written notice to Executive), other
than due to death or Disability, or in the event there is a termination with
Good Reason (as defined above), in either case within one year following a
Change in Control (as defined above), Executive shall be entitled to and his
sole remedies under this Agreement shall be:

 

 

(i)

Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

 

 

(ii)

an amount equal to 2 times the sum of (A) the Base Salary, at the annualized
rate in effect on the date of termination of Executive’s employment (or in the
event a reduction in Base Salary is a basis for a termination with Good Reason,
then the Base Salary in effect immediately prior to such reduction), and (B) the
greater of (x) the Target Bonus for the year of termination or (y) the actual
prior year bonus, which amount shall be payable in lump sum within 15 days of
termination of employment, unless otherwise required to be paid in accordance
with Section 8(j),

 

10



--------------------------------------------------------------------------------

 

(iii)

the balance of any incentive awards earned as of December 31 of the prior year
(but not yet paid), which shall be paid in a single lump sum not later than 15
days following Executive’s termination of employment;

 

 

(iv)

continued participation in the medical plan at the same benefit level at which
he was participating on the date of the termination of his employment during the
applicable time period allowed for continuation of coverage under COBRA (the
“COBRA Period”) until the earlier of the expiration of the Severance Period or
the date on which Executive receives substantially comparable coverage and
benefits under the medical plan of a subsequent employer (the “Continued
Participation Period”); provided, however, if the COBRA period terminates prior
to the expiration of the Continued Participation Period, during the remainder of
the Continued Participation Period Executive will not be entitled to continued
participation in the medical plan and the Company will pay directly to
Executive, on a monthly basis, an amount equal to the amount previously expended
monthly by the Company for his continued participation in the medical plan;

 

 

(v)

other or additional benefits then due or earned in accordance with applicable
plans and programs of the Company, and;

 

 

(vi)

all awards made to the Executive prior to the date of this Agreement shall vest
and Executive shall be entitled to the benefit of all such awards immediately
upon a Change of Control.

(f)        Retirement.    Upon Executive’s Retirement (as defined below),
Executive shall be entitled to and his sole remedies under this Agreement shall
be:

 

 

(i)

Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

 

 

(ii)

the balance of any incentive awards earned as of December 31 of the prior year
(but not yet paid), which shall be paid in a single lump sum not later than 15
days following Executive’s termination of employment;

 

 

(iii)

the immediate vesting of all unvested equity awards held by Executive in
existence as of the date of this Agreement; and

 

 

(iv)

all other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

 

11



--------------------------------------------------------------------------------

For purposes of this Agreement, “Retirement” shall mean Executive’s voluntary
retirement from employment with the Company as approved by the Board in its sole
discretion.

(g)        No Mitigation; No Offset.  In the event of any termination of
employment, Executive shall be under no obligation to seek other employment;
amounts due Executive under this Agreement shall not be offset by any
remuneration attributable to any subsequent employment that he may obtain.

(h)        Nature of Payments.  Any amounts due under this Section 8 are in the
nature of severance payments considered to be reasonable by the Company and are
not in the nature of a penalty.

(i)        No Further Liability; Release.  In the event of Executive’s
termination of employment, payment made and performance by the Company in
accordance with this Section 8 shall operate to fully discharge and release the
Company and its directors, officers, employees, subsidiaries, affiliates,
stockholders, successors, assigns, agents and representatives from any further
obligation or liability with respect to Executive’s rights under this Agreement.
Other than payment and performance under this Section 8, the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives shall have no further obligation
or liability to Executive or any other person under this Agreement in the event
of Executive’s termination of employment. The Company conditions the payment of
any severance or other amounts pursuant to this Section 8 upon the delivery by
Executive to the Company of a release in the form satisfactory to the Company,
substantially in the form attached hereto as Attachment 1, releasing any and all
claims Executive may have against the Company and its directors, officers,
employees, subsidiaries, affiliates, stockholders, successors, assigns, agents
and representatives arising out of this Agreement.

(j)        Section 409A Specified Employee.    If the Executive is a “specified
employee” for purposes of Section 409A of the Code, to the extent required to
comply with Section 409A of the Code, any payments required to be made pursuant
to this Section 8 which are deferred compensation and subject to Section 409A of
the Code (and do not qualify for an exemption thereunder) shall not commence
until one day after the day which is six (6) months from the date of
termination. Should this Section 8(j) result in a delay of payments to the
Executive, on the first day any such payments may be made without incurring a
penalty pursuant to Section 409A (the “409A Payment Date”), the Company shall
begin to make such payments as described in this Section 8, provided that any
amounts that would have been payable earlier but for application of this
Section 8(j) shall be paid in lump-sum on the 409A Payment Date.

(k)        Anything in this Agreement to the contrary notwithstanding, if the
Executive’s employment with the Company is terminated without Cause within 90
days prior to the date on which the Change in Control occurs, such termination
shall be deemed to have occurred after a Change in Control for purposes of this
Agreement.

 

12



--------------------------------------------------------------------------------

9.        Forfeiture Provisions.

(a)        Forfeiture of Stock Options and Other Awards and Gains Realized Upon
Prior Option Exercises or Award Settlements.    Unless otherwise determined by
the Committee, upon termination of Executive’s employment for Cause, the
Executive’s engaging in competition with the Company or any Subsidiary after a
voluntary termination of employment pursuant to Section 8(d), or Executive’s
violation of any of the other restrictive covenants contained in Section 10, 11
or 12 (each a “Forfeiture Event) while employed by the Company and for 18 months
after such employment terminates, will result in:

 

 

(i)

The unexercised portion of any stock option, whether or not vested, and any
other Award (as defined below) not then settled (except for an Award that has
not been settled solely due to an elective deferral by Executive and otherwise
is not forfeitable in the event of any termination of Executive’s service) will
be immediately forfeited and canceled upon the occurrence of the Forfeiture
Event;

 

 

(ii)

Executive will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
Award Gain (as defined herein) realized by Executive upon each exercise of a
stock option or settlement of an Award (regardless of any elective deferral)
that occurred (A) during the period commencing with the date that is 6 months
prior to the occurrence of the Forfeiture Event and the date 18 months after the
Forfeiture Date, if the Forfeiture Event occurred while Executive was employed
by the Company or a Subsidiary or affiliate, or (B) during the period commencing
6 months prior to the date Executive’s employment by the Company terminated and
ending 18 months after the date of such termination, if the Forfeiture Event
occurred after Executive ceased to be so employed. For purposes of this Section,
the term “Award Gain” shall mean (i), in respect of a given stock option
exercise, the product of (X) the Fair Market Value per share of common stock at
the date of such exercise (without regard to any subsequent change in the market
price of shares) minus the exercise price times (Y) the number of shares as to
which the stock option was exercised at that date, and (ii), in respect of any
other settlement of an Award granted to Executive, the Fair Market Value of the
cash or stock paid or payable to Executive (regardless of any elective deferral)
less any cash or the Fair Market Value of any stock or property (other than an
Award or award which would have itself then been forfeitable hereunder and
excluding any payment of tax withholding) paid by Executive to the Company as a
condition of or in connection such settlement; and

 

 

(iii)

Executive will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
any payments made by the Company to the Executive

 

13



--------------------------------------------------------------------------------

 

or on the Executive’s behalf under Sections 8(c)(ii), 8(c)(iv), 8(e)(ii), and
8(iv).

“Award” shall mean any cash award, stock option, stock appreciation right,
restricted stock, deferred stock, bonus stock, dividend equivalent, or other
stock-based or performance-based award or similar award, together with any
related right or interest, granted to or held by Executive.

(b)        Committee Discretion.    The Committee may, in its discretion, waive
in whole or in part the Company’s right to forfeiture under this Section, but no
such waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.

Section 10.        Confidentiality; Cooperation with Regard to Litigation;
Non-Disparagement; Return of Company Materials.

(a)        During the Term of Employment and thereafter, Executive shall not,
without the prior written consent of the Company, disclose to anyone (except in
good faith in the ordinary course of business to a person who will be advised by
Executive to keep such information confidential) or make use of any Confidential
Information (as defined below), except in the performance of his duties
hereunder or when required to do so by legal process, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) that requires
him to divulge, disclose or make accessible such information. In the event that
Executive is so ordered, he shall give prompt written notice to the Company in
order to allow the Company the opportunity to object to or otherwise resist such
order.

(b)        During the Term of Employment and thereafter, Executive shall not
disclose the existence or contents of this Agreement beyond what is disclosed in
the proxy statement or documents filed with the government unless and to the
extent such disclosure is required by law, by a governmental agency, or in a
document required by law to be filed with a governmental agency or in connection
with enforcement of his rights under this Agreement. This restriction shall not
apply to such disclosure by him to members of his immediate family, his tax,
legal or financial advisors, any lender, or tax authorities, or to potential
future employers to the extent necessary, each of whom shall be advised not to
disclose such information.

(c)        “Confidential Information” shall mean (i) all information concerning
the business of the Company or any Subsidiary including information relating to
any of their products, product development, trade secrets, customers, suppliers,
finances, and business plans and strategies, and (ii) information regarding the
organization structure and the names, titles, status, compensation, benefits and
other proprietary employment-related aspects of the employees of the Company and
the Company’s employment practices. Excluded from the definition of Confidential
Information is information (A) that is or becomes part of the public domain,
other than through the breach of this Agreement by Executive or (B) regarding
the Company’s business or industry properly acquired by Executive in the course
of his career as an executive in the Company’s industry and independent of
Executive’s employment by the Company. For this

 

14



--------------------------------------------------------------------------------

purpose, information known or available generally within the trade or industry
of the Company or any Subsidiary shall be deemed to be known or available to the
public.

(d)        “Subsidiary” shall mean any corporation controlled directly or
indirectly by the Company.

(e)        Executive agrees to cooperate with the Company, during the Term of
Employment and thereafter (including following Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any Subsidiary in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Company, or any Subsidiary, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
Subsidiary as requested; provided, however that the same does not materially
interfere with his then current professional activities. The Company agrees to
reimburse Executive, on an after-tax basis, for all expenses actually incurred
in connection with his provision of testimony or assistance.

(f)        The Executive agrees that, during the Term of Employment and
thereafter (including following Executive’s termination of employment for any
reason) he will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any
Subsidiary or their respective officers, directors, employees, advisors,
businesses or reputations. The Company agrees that, during the Term of
Employment and thereafter (including following Executive’s termination of
employment for any reason) the Company will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may directly or indirectly,
disparage Executive or his business or reputation. Notwithstanding the
foregoing, nothing in this Agreement shall preclude either Executive or the
Company from making truthful statements or disclosures that are required by
applicable law, regulation, or legal process.

(g)        Executive recognizes that all Confidential Information and copies or
reproductions thereof, relating to the Company’s operations and activities made
or received by Executive in the course of his Employment are the exclusive
property of the Company. Upon any termination of employment, Executive agrees to
deliver any Company property and any documents, notes, drawings, specifications,
computer software, data and other materials of any nature pertaining to any
Confidential Information that are held by Executive and will not take any of the
foregoing, or any reproduction of any of the foregoing, that is embodied an any
tangible medium of expression, provided that the foregoing shall not prohibit
Executive from retaining his personal phone directories and rolodexes.

Section 11.        Non-competition/Prior Employment Covenants.

(a)        During Executive’s employment by the Company, Executive shall refrain
from, without the written consent of the Company, directly or indirectly,
whether individually or as an employee, consultant, principal, agent, officer,
director, partner, shareholder (except as a less than one percent shareholder of
a publicly traded company) or owner of or in any capacity

 

15



--------------------------------------------------------------------------------

with any corporation, partnership, business, company or other entity, carrying
on or engaging in, or assisting another to carry on or engage in, any other
business, work or activity similar to the business, work or activity of the
Company or its affiliates. During the Restriction Period (as defined below),
Executive shall refrain from, without the written consent of the Company,
directly or indirectly, whether individually or as an employee, consultant,
principal, agent, officer, director, partner, shareholder (except as a less than
one percent shareholder of a publicly traded company) or owner of or in any
capacity with any corporation, partnership, business, company or other entity,
(i) carrying on or engaging in, or assisting another to carry on or engage in,
any other business, work or activity similar to the business, work or activity
of the Company or its affiliates in the geographical areas listed on Attachment
2 (the “Restricted Areas”) in which the Company or its affiliates are then
engaged in business and (ii) soliciting customers of the Company or its
affiliates in the Restricted Area. The Parties acknowledge that the Company is
expanding and in order to prevent ongoing, repetitious amendments to this
Agreement solely for the purpose of updating the Restricted Areas, the Parties
agree that the Restricted Areas, inclusive of Attachment 2, shall be
self-amending to include all parishes, counties and States in which the Company
conducts business or actively solicits business at any time during Executive’s
employment with the Company and in no event shall such Restricted Areas be less
than that contained in Attachment 2. The Parties intend and agree that
Executive’s continued employment thereafter shall serve as the Parties’
constructive acceptance of an amendment to enlarge the Restricted Areas.

(b)        For the purposes of this Section 11, “Restriction Period” shall mean
the period beginning with the Effective Date and ending with:

 

 

(i)

in the case of a termination of Executive’s employment without Cause or a
termination with Good Reason, pursuant to Section 8(c)(whether during or after
the Term of Employment), the Restriction Period shall terminate on the date that
the last severance payment is made to Executive;

 

 

(ii)

in the case of a termination of Executive’s employment for Cause or in the case
of a voluntary termination of Executive’s employment pursuant to Section 8(d)
above (whether during or after the Term of Employment), 18 months from the date
of such termination;

 

 

(iii)

in the case of a Retirement pursuant to Section 8(f) above or a termination due
to Disability pursuant to 8(a) above, 18 months from the date of Retirement or
the date of the termination due to Disability;

 

 

(iv)

in the case of any termination of Executive’s employment pursuant to
Section 8(e) above, 18 months from the date of such termination.

 

16



--------------------------------------------------------------------------------

(c)        The Executive represents and warrants to the Company that performance
of the Executive’s duties pursuant to this Agreement will not violate any
agreements with or trade secrets of any other person or entity or previous
employers, including without limitation agreements containing provisions against
solicitation or competition.

Section 12.      Non-solicitation of Employees and Customers.      During the
period beginning with the Effective Date and ending 18 months following the
termination of Executive’s employment for any reason, Executive shall not
induce: (i) employees of the Company or any Subsidiary to terminate their
employment (provided, however, that the foregoing shall not be construed to
prevent Executive from engaging in generic non-targeted advertising for
employees generally), or (ii) customers of the Company or any Subsidiary to
terminate their relationship with the Company, within the Restricted Areas.
During such period, Executive shall not hire, either directly or through any
employee, agent or representative, any employee of the Company or any Subsidiary
or any person who was employed by the Company or any Subsidiary within 180 days
of such hiring.

Section 13.      Remedies.    In addition to whatever other rights and remedies
the Company may have at equity or in law (including without limitation, the
right to seek monetary damages), if Executive breaches any of the provisions
contained in Sections 10, 11 or 12, the Company (a) shall have its rights under
Section 9 of this Agreement, (b) shall have the right to immediately terminate
all payments and benefits due under this Agreement and (c) shall have the right
to seek injunctive relief, without the requirement to prove actual damages or to
post any bond or other security. Executive hereby waves the requirement of
posting bond or other security and acknowledges that such a breach of Sections
10, 11 or 12 would cause irreparable injury and that money damages alone would
not provide an adequate remedy for the Company; provided, however, the foregoing
shall not prevent Executive from contesting the issuance of any such injunction
on the ground that no violation or threatened violation of Sections 10, 11 or 12
has occurred.

Section 14.      Resolution of Disputes.    In the event that either Party to
this Agreement has any claim, right or cause of action against the other Party
to this Agreement, which the Parties are unable to settle by agreement between
themselves, such claim, right or cause of action, to the extent that the relief
sought by such Party is for monetary damages or awards, will be determined by
arbitration in accordance with the provisions of this Section 14.

(a)        The Party claiming a cause of action or breach of this Agreement
shall first provide the other Party with written notice of the breach. If the
breach is not remedied within 15 days of said notice, the Party claiming the
breach may request arbitration by serving upon the other a demand therefor, in
writing, specifying the matter to be submitted to arbitration, and nominating a
competent disinterested person to act as an arbitrator. Within 15 days after
receipt of such written demand and nomination, the other Party will, in writing,
nominate a competent disinterested person, and the two arbitrators so designated
will, within 15 days thereafter, select a third arbitrator. The three
arbitrators will give immediate written notice of such selection to the Parties
and will fix in said notice a time and place of the meeting of the arbitrators
which will be in Baton Rouge, Louisiana, where all proceedings will be
conducted, and will be held as soon as conveniently possible (but in no event
later than 45 days after the appointment of the third

 

17



--------------------------------------------------------------------------------

arbitrator), at which time and place the Parties to the controversy will appear
and be heard with respect to the right, claim or cause of action. In case the
notified Party or Parties will fail to make a selection upon notice within the
time period specified, the Party asserting such claim will appoint an arbitrator
on behalf of the notified Party. In the event that the first two arbitrators
selected will fail to agree upon a third arbitrator within 15 days after their
selection, then such arbitrator may, upon application made by either of the
Parties to the controversy, be appointed by any judge of the United States
District Court for the Middle District of Louisiana.

(b)        Each Party will present such testimony, examinations and
investigations in accordance with such procedures and regulations as may be
determined by the arbitrators and will also recommend to the arbitrators a
monetary award to be adopted by the arbitrators as the complete disposition of
such claim, right or cause of action. After hearing the Parties in regard to the
matter in dispute, the arbitrators will make their determination with respect to
such claim, right or cause of action, within 30 days of the completion of the
examination, by majority decision signed in writing (together with a brief
written statement of the reasons for adopting such recommendation), and will
deliver such written determination to each of the Parties. The decision of said
arbitrators, absent fraud, duress or manifest error, will be final and binding
upon the Parties to such controversy and may be enforced in any court of
competent jurisdiction. The arbitrators may consult with and engage
disinterested third parties to advise the arbitrators. The arbitrators shall not
award any punitive damages. If any of the arbitrators selected hereunder should
die, resign or be unable to perform his or her duties hereunder, the remaining
arbitrators or any judge of the United States District Court for the Middle
District of Louisiana shall select a replacement arbitrator. The procedure set
forth in this Section for selecting the arbitrators shall be followed from time
to time as necessary. As to any claim, controversy, dispute or disagreement that
under the terms hereof is made subject to arbitration, no lawsuit based on such
matters shall be instituted by any of the Parties, other than to compel
arbitration proceedings or enforce the award of a majority of the arbitrators.
All privileges under Louisiana and federal law, including attorney-client and
work-product privileges, shall be preserved and protected to the same extent
that such privileges would be protected in a federal court proceeding applying
Louisiana law.

(c)        The Company shall be responsible for advancing the cost of the
arbitrators as well as the other costs of the arbitration. Each Party will pay
the fees and expenses of its own counsel.

(d)        Notwithstanding any other provisions of this Section 14, in the event
that a Party against whom any claim, right or cause of action is asserted
commences, or has commenced against it, bankruptcy, insolvency or similar
proceedings, the Party or Parties asserting such claim, right or cause of action
will have no obligations under this Section 14 and may assert such claim, right
or cause of action in the manner and forum it deems appropriate, subject to
applicable laws. No determination or decision by the arbitrators pursuant to
this Section 14 will limit or restrict the ability of any Party hereto to obtain
or seek in any appropriate forum, any relief or remedy that is not a monetary
award or money damages.

(e)        Notwithstanding any other provisions of this Section 14, if the
Company is seeking injunctive or other equitable relief from a dispute arising
under or in connection with Sections 10, 11, or 12, the arbitration requirements
of this Section 14 shall not apply.

 

18



--------------------------------------------------------------------------------

(f)        Any court proceedings relating to this Agreement shall be filed
exclusively in the federal and state courts domiciled in Baton Rouge, Louisiana,
and the Parties hereto consent to the venue and jurisdiction of such courts.

Section 15.        Indemnification.

(a)        Company Indemnity.    The Company agrees that if Executive is made a
party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that he is or was a director, officer or employee of the
Company or any Subsidiary or is or was serving at the request of the Company or
any Subsidiary as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company’s certificate of incorporation or bylaws
or resolutions of the Company’s Board or, if greater, by the laws of the State
of Louisiana against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Executive in connection therewith, provided Executive provides Company with
prompt notice of such action or threatened action. Such indemnification shall
continue as to Executive even if he has ceased to be a director, member,
officer, employee or agent of the Company or other entity and shall inure to the
benefit of Executive’s heirs, executors and administrators. The Company shall
advance to Executive all reasonable costs and expenses to be incurred by him in
connection with a Proceeding within 20 days after receipt by the Company of a
written request for such advance. Such request shall include an undertaking by
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. The provisions of this Section 15(a) shall not be deemed exclusive of
any other rights of indemnification to which Executive may be entitled or which
may be granted to him, and it shall be in addition to any rights of
indemnification to which he may be entitled under any policy of insurance.

(b)        No Presumption Regarding Standard of Conduct.  Neither the failure of
the Company (including its Board, independent legal counsel or stockholders) to
have made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under Section 15(a) above that
indemnification of Executive is proper because he has met the applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that Executive has not met such
applicable standard of conduct, shall create a presumption that Executive has
not met the applicable standard of conduct.

Section 16.  Excise Taxes.        (a)  Notwithstanding any provision of this
Agreement, or any other agreement, plan or arrangement to the contrary, if any
portion of the Contingent Payments made or to be made to the Executive would
result in the imposition of an Excise Tax, then:

 

19



--------------------------------------------------------------------------------

    (i) if the After-Tax Proceeds With Gross-Up exceed the After-Tax Proceeds
With Cut-Back, the Company shall pay to Executive an amount in cash equal to the
Gross-Up Amount; or

    (ii) if the After-Tax Proceeds With Cut-Back exceed the After-Tax Proceeds
With Gross-Up, Executive shall not be paid the Gross-Up Amount and the aggregate
amount of all payments to which Executive is entitled under this Agreement and
all other agreements, plans and arrangements shall be reduced to the minimum
extent necessary so that the aggregate present value of such payments equals no
more than 299% of Executive’s Base Amount.

(b)  All determinations required under this Section 16 shall be made by the
Company’s independent accountants or compensation consultants, after due
consideration of Executive’s comments with respect to the interpretation hereof,
and all such determinations shall be conclusive, final and binding on the
parties hereto, subject to a Final Determination.

(c)      For purposes of this Section 16:

“After-Tax Proceeds With Cut-Back” shall mean the fair market value of all
Contingent Payments to Executive reduced to the minimum extent necessary so that
the aggregate present value of such payments equals 299% of the Executive’s Base
Amount, and reduced further by the aggregate amount of all Taxes which would be
imposed on Executive with respect to such Contingent Payments. The amount of
Taxes deemed imposed with respect to such Contingent Payments shall be
determined as if all events that could give rise to a Tax with respect to such
Contingent Payments had occurred.

“After-Tax Proceeds With Gross-Up” shall mean the fair market value of all
Contingent Payments to the Executive plus the Gross-Up Amount, reduced by the
aggregate amount of all Taxes which would be imposed on Executive with respect
to such Contingent Payments. The amount of Taxes deemed imposed with respect to
such Contingent Payments shall be determined as if all events that could give
rise to a Tax with respect to such Contingent Payments had occurred.

“Base Amount” shall have the meaning set forth in Section 280G(b)(3) of the Code
and the Treasury Regulations promulgated thereunder or any successor provisions
of law.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
provision of law.

“Contingent Payments” shall mean all payments in the nature of compensation
payable to (or for the benefit of) Executive which would otherwise be treated as
“excess parachute payments” (within the meaning of Section 280G(b)(1) of the
Code) determined as if the thresholds set forth in Section 280G(b)(2)(A)(ii) of
the Code were satisfied with respect to Executive.

“Excise Tax” shall mean any Tax imposed upon Executive pursuant to Section 4999
of the Code.

 

20



--------------------------------------------------------------------------------

“Final Determination” shall mean any final determination of liability that,
under applicable law, is not subject to further appeal, review or modification
through proceedings or otherwise, including but not limited to the expiration of
a statute of limitations or a period for the filing of claims for refunds,
amended returns or appeals from adverse determinations.

“Gross-Up Amount” shall mean the lesser of (i) $1,000,000 and (ii) the quotient
equal to (A) the aggregate excise taxes which would be imposed on Executive
under Section 4999 of the Code in connection with a Change in Control of the
Company, determined without regard to the provisions of this Section 16, divided
by (B) one minus the highest marginal income and excise Tax rate applicable to
Executive for the calendar year in which occurred the Change in Control,
determined as if all Contingent Payments were paid without regard to the
provisions of this Section 16.

“Taxes” shall mean all federal, state and local income, employment and excise
taxes (including Excise Taxes) imposed by any governmental authority.

Section 17.        Effect of Agreement on Other Benefits.  Except as
specifically provided in this Agreement, the existence of this Agreement shall
not be interpreted to preclude, prohibit or restrict Executive’s participation
in any other employee benefit or other plans or programs in which he currently
participates.

Section 18.        Assignability: Binding Nature.  This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors, heirs (in the case of Executive) and permitted assigns. No rights or
obligations of the Company under this Agreement may be assigned or transferred
by the Company except that such rights or obligations may be assigned or
transferred in connection with a Change of Control of the Company, provided that
the assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. The Company further agrees that, in the
event of a Change of Control, it shall take whatever action it legally can in
order to cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. No rights or obligations of
Executive under this Agreement may be assigned or transferred by Executive other
than his rights to compensation and benefits, which may be transferred only by
will or operation of law, except as provided in Section 24 below.

Section 19.        Representation.    The Company represents and warrants that
it is fully authorized and empowered to enter into this Agreement and that the
performance of its obligations under this Agreement will not violate any
agreement between it and any other person, firm or organization. Executive
hereby represents to the Company that he is physically and mentally capable of
performing his duties hereunder and he has no knowledge of any present or past
physical or mental conditions which would cause him not to be able to perform
his duties hereunder.

Section 20.        Entire Agreement.   This Agreement contains the entire
understanding and agreement between the Parties concerning the subject matter
hereof and, as of the Effective Date, supersedes the Prior Agreement and any
other agreements, understandings, discussions,

 

21



--------------------------------------------------------------------------------

negotiations and undertakings, whether written or oral, between the Parties with
respect thereto, including, without limitation any prior change in control
agreement between the Parties.

Section 21.        Amendment or Waiver.  No provision in this Agreement may be
amended unless such amendment is agreed to in writing and signed by Executive
and an authorized officer of the Company. Except as set forth herein, no delay
or omission to exercise any right, power or remedy accruing to any Party shall
impair any such right, power or remedy or shall be construed to be a waiver of
or an acquiescence to any breach hereof. No waiver by either Party of any breach
by the other Party of any condition or provision contained in this Agreement to
be performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

Section 22.        Severability.  In the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, in whole or in part, the remaining provisions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law. Specifically, but without limitation, the parties agree
that if any court of competent jurisdiction finds that any one or more of the
words, phrases, sentences, clauses, sections, subdivisions, or subparagraphs
contained in Sections 10, 11, or 12 is overly broad or unenforceable, then the
Agreement should be reduced or amended to be enforceable to the maximum extent
allowable under applicable law.

Section 23.        Survivorship.      The respective rights and obligations of
the Parties hereunder shall survive any termination of Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations.

Section 24.        Beneficiaries/References.

Executive shall be entitled, to the extent permitted under any applicable law,
to select and change a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

Section 25.        Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Louisiana without reference to principles of conflict of laws.
Subject to Section 14, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts for purposes of resolving any
dispute under this Agreement: (i) the United States District Court for the
Middle District of Louisiana or (ii) the Nineteenth Judicial District Court for
the Parish of East Baton Rouge, State of Louisiana. The Company and Executive
further agree that any service of process or notice requirements in any such
proceeding shall be satisfied if the rules of such court relating thereto have
been substantially satisfied. The Company and Executive

 

22



--------------------------------------------------------------------------------

hereby waive, to the fullest extent permitted by applicable law, any objection
which it or he may now or hereafter have to such jurisdiction and any defense of
inconvenient forum.

Section 26.        Notices.

    Any notices given under this Agreement shall be in writing, and delivered or
mailed, and if mailed, postage prepaid, certified, return receipt requested and
addressed to the Company and to the Employee at the addresses set forth below,
or such other addresses as the Parties may from time to time hereafter designate
in writing, such notices to be effective upon receipt by the Party to whom such
notice is addressed:

 

If to the Company:

  

AMEDISYS, INC.

  

5959 South Sherwood Forest Boulevard,

Baton Rouge, Louisiana, 70816

  

Attention: Chief Executive Officer

If to Executive:

  

Dale Redman

  

407 LSU Avenue

Baton Rouge, LA 70808

Section 27.        Captions.

The captions contained in this Agreement are for convenience only and shall not
be deemed to control or affect the meaning or construction of any provision of
this Agreement.

Section 28.        Counterparts.

This Agreement may be executed in two or more counterparts.

Section 29.        Section 409A Compliance.

This Agreement is intended to comply with Section 409A of the Code (to the
extent applicable) and, to the extent it would not adversely impact the Company,
the Company agrees to interpret, apply and administer this Agreement in the
least restrictive manner necessary to comply with such requirements and without
resulting in any diminution in the value of payments or benefits to the
Executive.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AMEDISYS, INC.

By:

 

/s/ William F. Borne

 

Name: William F. Borne

 

Title: Chief Executive Officer

EXECUTIVE

/s/ Dale E. Redman

    Name: Dale E. Redman

 

24



--------------------------------------------------------------------------------

ATTACHMENT 1

RELEASE

In exchange for certain termination payments, benefits and promises to which
Dale E. Redman (“Executive”) would not otherwise be entitled, the Executive,
knowingly and voluntarily releases Amedisys, Inc., its subsidiaries, affiliates
or related corporations, together with its/their officers, directors, agents,
employees and representatives (collectively, the “Company”), of and from any and
all claims, demands, obligations, liabilities and causes of action, of
whatsoever kind in law or equity, whether known or unknown, which the Executive
has or ever had against the Company on or before the date of the execution of
this Release, including but not limited to claims in common law, whether in
contract or in tort, and causes of action under the Age Discrimination in
Employment Act, 29 U.S.C. Sections 621 et seq., Title VII of the Civil Rights
Act of 1964, 42 U.S.C. Sections 2000e et seq., the Employee Retirement Income
Security Act, 29 U.S.C. Sections 1001 et seq., the Americans with Disabilities
Act, 29 U.S.C. Section 12101 et seq., and all other federal, state or local
laws, ordinances or regulations, for any losses, injuries or damages (including
compensatory or punitive damages), attorney’s fees and costs arising out of
employment or termination from employment with the Company.

Executive acknowledges that he has had a period of twenty-one (21) days from the
date of receipt of this Release to consider it. Executive acknowledges that he
has been given the opportunity to consult an attorney prior to executing this
Release. This Release shall not become effective or enforceable until seven
(7) days following its execution by Executive. Prior to the expiration of the
seven-(7) day period, Executive may revoke Executive’s consent to this Release.

Executive acknowledges by executing this Release that Executive has returned to
the Company all Company property in Executive’s possession.

Executive acknowledges that the terms of this Release and the Executive’s
separation of employment are confidential and, unless otherwise required by law
or for the purposes of enforcing the Release or when needed to consult with
Executive’s immediate family or tax or legal advisors, neither Executive nor
Executive’s agents shall divulge, publish or publicize any such confidential
information to any third parties or the media, or to any current or former
employee, customer or client of the Company or its businesses or any of its
affiliates.

EXECUTIVE ACKNOWLEDGES HE FULLY UNDERSTANDS THE CONTENTS OF THIS RELEASE AND
EXECUTES IT FREELY AND VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

 

 

Signed:

 

 

Date:

 

 

 

1



--------------------------------------------------------------------------------

ATTACHMENT 2

Restricted Areas

The following counties, parishes, cities and/or municipalities:

 

   

Alabama

   

Blount

 

Jefferson

 

Conecuh

 

Crenshaw

 

Etowah

 

Jackson

 

Covington

 

Montgomery

 

Calhoun

 

Bibb

 

Autauga

 

Pike

 

Chambers

 

Chilton

 

Bullock

 

Barbour

 

Randolph

 

Shelby

 

Dallas

 

Coffee

 

Cherokee

 

Tuscaloosa

 

Elmore

 

Dale

 

Clay

 

Fayette

 

Lee

 

Geneva

 

Cleburne

 

Greene

 

Lowndes

 

Henry

 

Coosa

 

Hale

 

Macon

 

Houston

 

Talladega

 

Lamar

 

Russell

 

Marion

 

DeKalb

 

Pickens

 

Tallapoosa

 

Sumter

 

Marshall

 

Baldwin

 

Limestone

 

Butler

 

St. Clair

 

Clarke

 

Madison

 

Perry

 

Cullman

 

Escambia

 

Morgan

 

Wilcox

 

Walker

 

Monroe

 

Mobile

 

Choctaw

 

Winston

 

Washington

 

Autauga

 

Marengo

     

Limestone

       

  Arizona

   

Maricopa

   

      Pinal

       

Arkansas

   

Crawford

 

Sebastian

 

Prairie

 

Woodruff

 

Franklin

 

Washington

 

Faulkner

 

Jackson

 

Johnson

 

White

 

Independence

 

Lonoke

 

Logan

 

Cleburne

         

    Florida

   

Palm Beach

 

Polk

 

Putnam

 

Calhoun

 

Indian River

 

Sarasota

 

Sumter

 

Franklin

 

Martin

 

Hardee

 

Suwannee

 

Gadsden

 

Okeechobee

 

Pasco

 

Union

 

Jackson

 

St. Lucie

 

Pinellas

 

Escambia

 

Jefferson

 

Martin

 

Broward

 

Santa Rosa

 

Liberty

 

Manatee

 

Miami-Dade

 

Walton

 

Madison

 

Charlotte

 

Alachua

 

St. Johns

 

Wakulla

 

Collier

 

Bradford

 

Baker

 

Gulf

 

DeSoto

 

Citrus

 

Clay

 

Washington

 

Glades

 

Columbia

 

Duval

 

Franklin

 

Hardee

 

Gilchrist

 

Flagler

 

Holmes

 

Hendry

 

Hernando

 

Nassau

 

Taylor

 

 

1



--------------------------------------------------------------------------------

Highlands

 

Lafayette

 

Volusia

 

Hillsborough

 

Hillsborough

 

Lake

 

Dixie

 

Orange

 

Lee

 

Levy

 

Hamilton

 

Osceola

   

Marion

 

Leon

 

Brevard

   

Okaloosa

 

Bay

 

Seminole

     

  Georgia

   

Fulton

 

Cherokee

 

Floyd

 

Hart

 

Barrow

 

Dawson

 

Gilmer

 

Oglethorpe

 

DeKalb

 

Douglas

 

Gordon

 

Rabun

 

Hall

 

Lumpkin

 

Murray

 

Habersham

 

Walton

 

Paulding

 

Pickens

 

Stephens

 

Cobb

 

Richmond

 

Union

 

Baldwin

 

Forsyth

 

Columbia

 

Walker

 

Bibb

 

Gwinnett

 

Jasper

 

Whitfield

 

Crawford

 

Jackson

 

Lamar

 

Heard

 

Jones

 

Butts

 

Pike

 

Meriwether

 

Monroe

 

Carroll

 

Clarke

 

Troup

 

Muscogee

 

Clayton

 

Greene

 

Upson

 

Pulaski

 

Coweta

 

Madison

 

Chattooga

 

Taylor

 

Fayette

 

Morgan

 

Banks

 

Schley

 

Henry

 

Oconee

 

Walker

 

Putman

 

Newton

 

Catoosa

 

Towns

 

Wilkinson

 

Rockdale

 

Chattanooga

 

White

 

Polk

 

Spalding

 

Dade

 

Elbert

 

Lowndes

 

Bartow

 

Fannin

 

Franklin

       

  Illinois

   

DuPage

 

DeKalb

 

Iroquois

 

Kendall

 

Boone

 

Ford

 

Kankakee

 

Lake

 

Cook

 

Grundy

 

Kane

 

McHenry

 

Will

           

  Indiana

   

Bartholomew

 

Shelby

 

Dubois

 

Randolph

 

Brown

 

Sullivan

 

Huntington

 

Wayne

 

Clay

 

Vigo

 

Jay

 

Clark

 

Daviess

 

Washington

 

Kosciusko

 

Crawford

 

Greene

 

Gibson

 

LaGrange

 

Floyd

 

Hendricks

 

Knox

 

Noble

 

Harrison

 

Jackson

 

Perry

 

Steuben

 

Jefferson

 

Jennings

 

Pike

 

Wabash

 

Scott

 

Johnson

 

Posey

 

Wells

 

Washington

 

Lawrence

 

Spencer

 

Whitley

 

Jasper

 

Marion

 

Vanderburgh

 

Boone

 

Lake

 

Martin

 

Warrick

 

Delaware

 

LaPorte

 

Monroe

 

Allen

 

Hamilton

 

Newton

 

Morgan

 

Adams

 

Hancock

 

Porter

 

 

2



--------------------------------------------------------------------------------

Orange

 

Blackford

 

Henry

 

Pulaski

 

Owen

 

Elkhart

 

Madison

 

Starke

 

Putman

 

Grant

 

DeKalb

       

  Kentucky

   

Kenton

 

Henry

 

Fayette

 

Menifee

 

Boone

 

Jefferson

 

Montgomery

 

Scott

 

Campbell

 

Oldham

 

Bath

 

Woodford

 

Anderson

 

Spencer

 

Clark

 

Shelby

 

Bullitt

 

Trimble

 

Jessamine

       

  Louisiana

   

East Baton Rouge

 

Allen

 

Ascension

 

Morehouse

 

West Baton Rouge

 

Avoyelles

 

Terrebonne

 

Richland

 

East Feliciana

 

Beauregard

 

Iberia

 

Franklin

 

West Feliciana

 

Catahoula

 

Iberville

 

E. Bienville

 

Livingston

 

Concordia

 

Jefferson

 

NE Winn

 

Assumption

 

Evangeline

 

Livingston

 

NW Tensas

 

Ascension

 

Grant

 

Orleans

 

NW Catahoula

 

Point Coupee

 

Jefferson Davis

 

Plaquemines

 

NW Madison

 

St. James

 

LaSalle

 

St. Mary

 

N. LaSalle

 

Iberville

 

Natchitoches

 

St. Martin

 

Caldwell

 

Lafourche

 

Rapides

 

Lafayette

 

E. Carroll

 

St. John the Baptist

 

Vernon

 

Orleans

 

W. Carroll

 

Tangipahoa

 

Winn

 

Plaquemines

 

Union

 

St. Charles

 

St. Helena

 

St. Bernard

 

Lincoln

 

St. Landry

 

St. James

 

St. John

 

Jackson

 

St. Martin

 

St. Tammany

 

Ouachita

 

Claiborne

 

Acadia

 

Washington

 

St. John

 

Vermilion

 

Iberia

 

N. St. Martin

 

Plaquemines

       

  Maryland

   

Anne Arundel

 

Baltimore

 

Baltimore City

 

Harford

   

Prince Georges

 

Carroll

 

Howard

     

   Michigan

   

DuPage

 

Livingston

 

Oakland

 

Washtenaw

 

Genessee

 

McComb

 

St. Clair

 

Wayne

 

LaPeer

 

Monroe

         

  Mississippi

   

Harrison

 

Forrest

 

Perry

 

Hinds

 

George

 

Jasper

 

Simpson

 

Issaquena

 

Hancock

 

Jefferson Davis

 

Smith

 

Jefferson

 

Jackson

 

Jones

 

Walthall

 

Sharkey

 

Pearl River

 

Lamar

 

Wayne

 

Warren

 

 

3



--------------------------------------------------------------------------------

Stone

 

Lawrence

 

Claiborne

 

Yazoo

 

Covington

 

Marion

 

Copiah

       

    Missouri

   

Crawford

 

St. Francois

 

Barton

 

Dallas

 

Franklin

 

Ste. Genevieve

 

Dade

 

Greene

 

Iron

 

St. Louis

 

Jasper

 

Polk

 

Jefferson

 

St. Louis (City)

 

Lawrence

 

Webster

 

Madison

 

Warren

 

Newton

   

St. Charles

 

Washington

 

Christian

       

North Carolina

   

Alamance

 

Wake

 

Vance

 

Johnston

 

Caswell

 

Harnett

 

Henderson

 

Robeson

 

Chatham

 

Dunn

 

Forsyth

 

Sampson

 

Durham

 

Guilford

 

Nash

 

Davidson

 

Franklin

 

Gibsonville

 

Randolph

 

Davie

 

Granville

 

Johnston

 

Rockingham

 

Iredell

 

Lee

 

Smithfield

 

Cumberland

 

Rowan

 

Orange

 

Moore

 

Harnett

 

Stokes

 

Person

 

Southern Pines

 

Hoke

 

Surry

     

Cabarrus

 

Yadkin

     

        Ohio

   

Butler

 

Madison

 

Fayette

 

Logan

 

Clermont

 

Union

 

Pickaway

 

Shelby

 

Clinton

 

Clark

 

Franklin

 

Fulton

 

Hamilton

 

Miami

 

Preble

 

Lucas

 

Warren

 

Darke

 

Greene

 

Ottawa

 

Champaign

 

Montgomery

 

Ross

 

Wood

     

    Oklahoma

   

Cherokee

 

Cotton

 

Pittsburg

 

Grady

 

Creek

 

Washington

 

Pontotoc

 

Jackson

 

Craig

 

Canadian

 

Pottawotomie

 

Jefferson

 

Delaware

 

Cleveland

 

Seminole

 

Kiowa

 

Lincoln

 

Logan

 

Atoka

 

Tillman

 

Mayes

 

McClain

 

Bryan

 

Washita

 

McIntosh

 

Oklahoma

 

Carter

 

Adair

 

Muskogee

 

Alfalfa

 

Marshall

 

Choctaw

 

Nowata

 

Blaine

 

Coal

 

McCurtain

 

Okfuskee

 

Garfield

 

Garvin

 

Ottawa

 

Okmulgee

 

Grant

 

Johnston

 

Pushmataha

 

 

4



--------------------------------------------------------------------------------

Osage

 

Kay

 

Love

 

Sequoyah

 

Ottawa

 

Kingfisher

 

McClain

 

Haskell

 

Pawnee

 

Major

 

Murray

 

Latimer

 

Payne

 

Noble

 

Stephens

 

Leflore

 

Rogers

 

Woods

 

Caddo

 

Oklahoma

 

Tulsa

 

Hughes

 

Comanche

   

Wagoner

 

Lincoln

         

    Pennsylvania

   

Lancaster

           

South Carolina

   

Calhoun

 

Richland

 

Georgetown

 

Dorchester

 

Fairfield

 

Horry

 

Williamsburg

 

Colleton

 

Kershaw

 

Abbeville

 

Beaufort

 

Hampton

 

Lexington

 

Greenville

 

Jasper

 

Edgefield

 

Newberry

 

Greenwood

 

Berkeley

 

Lee

 

Orangeburg

 

Laurens

 

Charleston

 

Sumter

     

      Tennessee

   

Fayette

 

Carter

 

Hancock

 

Roane

 

Shelby

 

Greene

 

Jefferson

 

Scott

 

Tipton

 

Hawkins

 

Knox

 

Sevier

 

Blount

 

Johnson

 

Sevier

 

Clay

 

Bradley

 

Sullivan

 

Union

 

White

 

Grundy

 

Unicoi

 

Benton

 

Bedford

 

Hamilton

 

Washington

 

Carroll

 

Cannon

 

Marion

 

Campbell

 

Chester

 

Coffee

 

Polk

 

Claiborne

 

Crockett

 

Rutherford

 

Anderson

 

Cocke

 

Decatur

 

Cheatham

 

Fentress

 

Grainger

 

Dyer

 

Dickson

 

Hardin

 

Williamson

 

Gibson

 

Henry

 

Loudon

 

Wilson

 

Hardeman

 

Hickman

 

McMinn

 

Davidson

 

Hardin

 

Houston

 

McNairy

 

DeKalb

 

Haywood

 

Humphreys

 

Meigs

 

Giles

 

Henderson

 

Montgomery

 

Monroe

 

Lawrence

 

Lauderdale

 

Robertson

 

Warren

 

Lewis

 

Madison

 

Sumner

 

Bledsoe

 

Lincoln

 

Obion

 

Macon

 

Cumberland

 

Marion

 

Weakley

 

Smith

 

Rhea

 

Marshall

 

Morgan

 

Trousdale

 

Sequatchie

 

Maury

 

Overton

 

Stewart

 

Van Buren

 

Moore

 

Pickett

 

Franklin

 

Hamblen

           

        Texas

   

 

5



--------------------------------------------------------------------------------

Chambers

 

Hill

 

Denton

 

Brazoria

 

Hardin

 

Hood

 

Rains

 

Fort Bend

 

Jasper

 

Jim Hogg

 

Van Zandt

 

Galveston

 

Jefferson

 

Jim Wells

 

Johnson

 

Harris

 

Liberty

 

Kleberg

 

Montague

 

Montgomery

 

Newton

 

Karnes

 

Grayson

 

Waller

 

Orange

 

Kenedy

 

Hunt

 

Brazos

 

Tyler

 

LaSalle

 

Rockwall

 

Grimes

 

Aransas

 

Lavaca

 

Dallas

 

Houston

 

Atascosa

 

Live Oak

 

Delta

 

Leon

 

Bee

 

McMullen

 

Ellis

 

Madison

 

Brooks

 

Nueces

 

Fannin

 

Polk

 

Calhoun

 

Refugio

 

Henderson

 

San Jacinto

 

DeWitt

 

San Patricio

 

Hopkins

 

Trinity

 

Duval

 

Victoria

 

Kaufman

 

Walker

 

Goliad

 

Webb

 

Parker

 

Washington

 

Jackson

 

Wharton

 

Tarrant

 

Bexar

 

Cooke

 

Collin

 

Wise

 

Medina

 

Bandera

 

Comal

 

Gaudalupe

 

Wilson

     

Virginia

   

Alleghany

 

Falls Church

 

Amelia

 

James City

 

Amherst

 

Chesterfield

 

Brunswick

 

Newport News City

 

Appromattox

 

Richmond

 

Charlotte

 

Poquoson City

 

Bedford

 

Albermarle

 

Dinwiddie

 

York

 

Bedford City

 

Augusta

 

Lunenburg

 

Gloucester

 

Botetourt

 

Buckingham

 

Mecklenburg

 

Mathews

 

Campbell

 

Charlottesville

 

Nottoway

 

Williamsburg City

 

Covington City

 

Fluvanna

 

Prince Edward

 

Chesapeake

 

Craig

 

Greene

 

Hanover

 

Isle of Wight

 

Danville City

 

Louisa

 

King and Queen

 

Norfolk

 

Floyd

 

Madison

 

New Kent

 

Portsmouth

 

Franklin City

 

Nelson

 

Greensville

 

Suffolk

 

Henry

 

Orange

 

Prince George

 

Virginia Beach

 

Lynchburg City

 

Staunton City

 

Petersburg

 

Franklin

 

Montgomery

 

Waynesboro City

 

Petersburg City

 

Martinsville City

 

Patrick

 

Caroline

 

Surry

 

Buena Vista City

 

Pittsylvania

 

Culpeper

 

Sussex

 

Covington

 

Pulaski

 

Essex

 

Buchanan

 

Lexington

 

Radford City

 

Fauquier

 

Dickenson

 

Rockbridge

 

Roanoke

 

Fredericksburg City

 

Lee

 

Salem

 

Salem City

 

King George

 

Russell

 

Halifax

 

Alexandria

 

Spotsylvania

 

Scott

 

Lynchburg City

 

 

6



--------------------------------------------------------------------------------

Loudoun

 

Stafford

 

Smyth

 

City of Danville

 

Arlington

 

Westmoreland

 

Tazewell

 

Bland

 

Manassas

 

Cumberland

 

Washington

 

Carroll

 

Fairfax

 

Goochland

 

Wise

 

Galax City

 

Manassas Park

 

Hanover

 

Bristol

 

Giles

 

Fairfax City

 

Henrico

 

Charles City

 

Grayson

 

Prince Williams

 

Powhatan

 

Hampton City

 

Radford

     

King William

 

Wythe

     

West Virginia

   

Boone

 

Fayette

 

Lincoln

 

Putnam

 

Cabell

 

Greenbrier

 

Mason

 

Raleigh

 

Calhoun

 

Jackson

 

Monroe

 

Roane

 

Clay

 

Kanawha

 

Nicholas

 

Summers

 

 

7